DETAILED ACTION
Acknowledgements
In the reply filed November 12, 2021, the applicant amended claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, and 78. 
The applicant added claims 79 and 80.
Currently claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, and 77-80 are under examination. 

Improper Markush Claim
Claims 34, 35, and 79 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of aerial drone and medical implant is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: A aerial drone with a dissolvable component does not have any application in which said dissolvable component could alternatively be used as a medical device. Similarly, a medical device with a dissolvable component intended for use within a human body has no use for alternatively being capable of powered flight.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, and 77-80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asgari (U.S. Pub. No. 2008/0249638).
Regarding Claim 1, Asgari discloses the article of claim 79, wherein the dissolvable composition (Asgari: Paragraph [0087]) comprises: 
Core particles, the core particles comprising the first material (Asgari: Paragraph [0064]: First metal); 
Coating layers disposed on outer surfaces of the core particles, the coating layers comprising the second material (Asgari: Paragraph [0064]: Second metal); and, wherein the third material (Asgari: Matrix material) is in the form of coating layers (Asgari: Paragraph [0068]: core/shell particles, Paragraph [0041]: metallic materials can be porous as well enabling coating of one over the other) disposed on outer surfaces of the second material (Asgari: Paragraph [0064]: Second metal) or particles mixed with the core particles; and 
Wherein the first material (Asgari: Paragraph [0064]: First metal) forms an anode in the galvanic reaction (Paragraph [0064]) and the second material (Asgari: Paragraph [0064]: Second metal) forms a cathode in the galvanic reaction (Paragraph [0064]).
Regarding Claim 4, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is in the form of the particles that are mixed with the core particles (Asgari: Paragraph [0126]: third material can be additional particle).
Regarding Claim 5, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is in the form of coating layers disposed on outer surfaces of the second material (Asgari: Paragraph [0064]: Second metal) (Asgari: Paragraph [0043]).
Regarding Claim 7, Asgari discloses the article of claim 1, wherein the core particles comprise Mg or an alloy or ceramic thereof, Al or an alloy or ceramic thereof, Zn or an alloy or ceramic thereof, or Cu or an alloy ceramic thereof; wherein the coating layers of the second material (Asgari: Paragraph [0064]: Second metal) comprise Ni or an alloy thereof, Fe or an alloy thereof, Ti or an alloy thereof, or a refractory metal or an alloy thereof; and wherein the third material (Asgari: Matrix material) comprises NaCl, CaCl, KCl, MgCl, or HCl (Asgari: Paragraph 0055]).
Regarding Claim 8, Asgari discloses the article of claim 1,but does not disclose  wherein the first material (Asgari: Paragraph [0064]: First metal) forms from 60 to 98.5 weight percent (wt.%) of the dissolvable composition (Asgari: Paragraph [0087]), wherein the second material (Asgari: Paragraph [0064]: Second metal) forms from 0.5 to 30 wt.% of the dissolvable composition (Asgari: Paragraph [0087]), and wherein the third material (Asgari: Matrix material) forms from 0.5 to 35 wt.% of the dissolvable composition (Asgari: Paragraph [0087]), each based on a total weight of the dissolvable composition (Asgari: Paragraph [0087]) (Asgari: Paragraph [0058]).
Regarding Claim 11, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is chloride-based salt (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids).
Regarding Claim 12, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is an acid former (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids).
Regarding Claim 13, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is an alkali metal salt or an alkaline earth metal salt Asgari: Paragraph [0143]).
Regarding Claim 14, Asgari discloses the article of claim 1, wherein the third material (Asgari: Matrix material) is a chloride, an oxide, or a nitride (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids).
Regarding Claim 17, Asgari discloses the article of claim 1, wherein the galvanic reaction (Paragraph [0064]) occurs at a pH below 11.
Regarding Claim 19, Asgari discloses the article of claim 1, wherein the galvanic reaction (Paragraph [0064]) occurs upon contact with distilled water (within category of physiologic fluids).
Regarding Claim 21, Asgari discloses the article of claim 1, wherein the core particles comprise Mg-core particles, wherein the coating layers of the second material (Asgari: Paragraph [0064]: Second metal) comprise inner layer coatings of Ni disposed about the Mg-core particles, and wherein coating layers of Al are disposed about the inner layer coatings of Ni as a fourth material of the composition (Asgari: Paragraph [0053]).
Regarding Claim 22, Asgari discloses the article of claim 21, wherein the third material (Asgari: Matrix material) is in the form of coating layers of a chloride salt disposed about the coating layers of Al, or wherein the third material (Asgari: Matrix material) is in the form of chloride salt particles mixed with the coated Mg- core particles (Asgari: Paragraph 0123]).
Regarding Claim 24, Asgari discloses the article of claim 22, wherein the chloride salt particles are coated with Ni, Cu, Al, or Mg (Asgari: Paragraph [0053], [0123])).
Regarding Claim 29, Asgari discloses a method comprising: providing a core particle comprising a first material (Asgari: Paragraph [0064]: First metal); 
Applying one or more coatings onto the core particle, wherein the one or more coatings comprise at least a second material (Asgari: Paragraph [0064]: Second metal), forming a coated core particle; and 
Mixing a third material (Asgari: Matrix material) comprising electrolytic material with the coated core particle or coating the third material (Asgari: Matrix material) onto the coated core particle, forming a dissolvable composition (Asgari: Paragraph [0087]); wherein the core particle and at least one coating thereon are electrochemically different such that the core particle and the at least one coating react in a galvanic reaction (Paragraph [0064]) the presence of water and electrolytes (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids), and wherein the third material (Asgari: Matrix material) is reactive with water to form an electrolyte (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids), and wherein the first material (Asgari: Paragraph [0064]: First metal) forms an anode in the galvanic reaction (Paragraph [0064]) and the second material (Asgari: Paragraph [0064]: Second metal) forms a cathode in the galvanic reaction (Paragraph [0064]); and 
Forming an article from the dissolvable composition (Asgari: Paragraph [0087]), wherein the forming comprises spark plasma sintering (SPS), additive manufacturing, hot isostatic pressing (HIP), press-forging, or extruding (Asgari: Paragraph: 0097]) (Asgari: Paragraph [0068]: core/shell particles, Paragraph [0041]: metallic materials can be porous as well enabling coating of one over the other).
Regarding Claim 34, Asgari discloses the method of claim 29, wherein the article is an aerial drone or, a medical implement (Asgari: abstract).
Regarding Claim 35, Asgari discloses a method comprising: providing an article, wherein the article is an aerial drone or a medical implant (Asgari: Abstract), the article comprising a dissolvable composition (Asgari: Paragraph [0087]), wherein the dissolvable composition (Asgari: Paragraph [0087]) comprises a first material (Asgari: Paragraph [0064]: First metal), a second material (Asgari: Paragraph [0064]: Second metal), and a third material (Asgari: Matrix material); contacting the article with water;
Wherein, upon or after contact with the water, the third material (Asgari: Matrix material) forms electrolytes (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids), and wherein upon or after formation of the electrolytes (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids) the first material (Asgari: Paragraph [0064]: First metal) and the second material (Asgari: Paragraph [0064]: Second metal) react in a galvanic reaction (Paragraph [0064]) such that the article dissolves upon or after contact with water.
Regarding Claim 36, Asgari discloses the method of claim 35, wherein the article is the aerial drone, and wherein the method includes flying the drone to a first location; wherein contacting the article with water includes landing the drone in the water; or wherein the article is the medical implant (Asgari: Abstract), and wherein contacting the medical implant (Asgari: Abstract) with water includes allowing water within a human body to contact the medical implant (Asgari: Abstract).
Regarding Claim 77, Asgari discloses the method of claim 29, wherein the one or more coatings are applied via chemical vapor deposition (Asgari: Paragraph [0167]).
Regarding Claim 78, Asgari discloses the method of claim 29, wherein the forming comprises additive manufacturing (Paragraph [0097]).
Regarding Claim 79, Asgari discloses an article, the article comprising: 
An aerial drone or a medical implant (Asgari: Abstract), the aerial drone or medical implant (Asgari: Abstract) comprising a dissolvable composition (Asgari: Paragraph [0087]), wherein the dissolvable composition (Asgari: Paragraph [0087]) comprises a first material (Asgari: Paragraph [0064]: First metal), a second material (Asgari: Paragraph [0064]: Second metal), and a third material (Asgari: Matrix material); wherein the third material (Asgari: Matrix material) forms an electrolyte (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids) in water; and wherein the first material (Asgari: Paragraph [0064]: First metal) and the second material (Asgari: Paragraph [0064]: Second metal) are electrochemically different such that the first material (Asgari: Paragraph [0064]: First metal) and the second material (Asgari: Paragraph [0064]: Second metal) react, in a galvanic reaction (Paragraph [0064]), in the presence of water and electrolyte (Asgari: Paragraph [0075]: polymer electrolytes in physiologic fluids), such that the aerial drone or medical implant (Asgari: Abstract) dissolves upon or after contact with water.
Regarding Claim 80, Asgari discloses the method of claim 29, wherein the forming comprises spark plasma sintering (SPS), hot isostatic pressing (HIP), press-forging, or extruding (Asgari: Paragraph [0097]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 5, 7, 8, 11-14, 17, 19, 21, 22, 24, 29, 34-36, and 77-80 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679